Exhibit 10.1

 

LOGO [g708074ex10_1pg001a.jpg]

June 6, 2013

Matthew Cushing

25 Edgemere Road

Lynnfield, MA 01940

Re: EnerNOC General Counsel, Vice President

Dear Matthew,

Subject to approval by our Board of Directors, I am very pleased to offer you a
position as EnerNOC’s General Counsel and Vice President. As General Counsel and
Vice President, your primary responsibility is to provide legal support and
advice on policy and counsel issues as well as maintain the legal recordkeeping
and other corporate diligence matters. You will report to the Chief Executive
Officer of the company. This letter will confirm our offer of employment under
the terms and conditions that follow:

Offer Specifics:

 

  •   Start Date: June 11, 2013

 

  •   Salary: Biweekly salary of $12,500.00 ($325,000.00 annually), payable in
accordance with the Company’s standard payroll policies in effect from time to
time. Periods of less than two weeks will be prorated accordingly.

 

  •   Bonus Plan: During employment, you will be considered annually for a bonus
pursuant to EnerNOC’s annual program, as amended and in effect from time to
time. Your target bonus will be 50% of your base salary. The amount of the bonus
that will be payable to you, if any, will be determined based solely on the
achievement of certain predetermined corporate performance objectives to be
established annually. This bonus amount will be pro-rated based upon your date
of hire and you must actively be employed by EnerNOC on the date of payment to
guarantee eligibility.

 

  •   Restricted Stock: The Company will recommend to its Board of Directors
that it grant you 36,000 shares of restricted stock in accordance with EnerNOC’s
2007 Employee, Director and Consultant Stock Plan subject to the terms of the
Company’s Restricted Stock Agreement and any other applicable stock agreement,
shareholder agreement and other restrictions or provisions that are generally
applicable to shares purchased by Company employees, as each of these may be
amended from time to time by the Company. The Grant will be subject to a
four-year vesting schedule, with a one-year cliff at which point 25% of your
total Grant will vest, and with the remainder to vest on a quarterly basis
thereafter.

 

  •   Benefits: Full-time employees are eligible to participate in all Company
benefit plans, which include but are not limited to medical, dental, life,
short-term and long-term disability insurance and a 401(k) Plan. Participation
in Company benefit plans will be subject to the terms of all applicable plan
documents and all Company policies regarding benefits. You will be granted a
Company-paid parking spot at the Company’s offices in Boston, MA during your
employment.

 

  •   Paid Time Off: During employment, you will be entitled to earn paid time
off (PTO) in accordance with the Company’s Paid Time Off Policy. Pursuant to the
Policy, you will earn up to 6.154 hours of PTO per pay period up to a maximum of
160 hours (20 days) per year. PTO will be pro-rated for any pay period that is
not worked in full or as otherwise agreed by you and the Company. Your request
for 23 days of vacation during 2013 may be accommodated through borrowing in
advance of earned time or a mix of earned vacation and unpaid time off. This
will be determined upon your arrival.

 

  •   Expenses: The Company will reimburse you for all reasonable travel and
business expenses, in accordance with the EnerNOC Travel and Expense Policy.

 

  •   New Hire Orientation: You will be required to attend the next scheduled
New Hire Orientation in the Boston Office. A member of Human Resources will
notify you of your orientation date so that you can make travel arrangements if
you are located outside of the Boston area. Senior Management is a strong
proponent of this program and the value that it will bring to you and the
organization. For this reason, attendance is mandatory for all full-time regular
employees.



 

  •   Proof of Eligibility: The Immigration Reform and Control Act requires
employers to verify the employment eligibility and identity of all new
employees. Accordingly, you will be required to complete a Form I-9 when you
begin work. We will not be able to employ you if you do not provide us with the
appropriate documents required by the Form I-9 in a timely manner.

 

LOGO [g708074ex10_1pg001b.jpg]         



--------------------------------------------------------------------------------

LOGO [g708074ex10_1pg002a.jpg]

 

  •   Confidential Information and Restricted Activities: As a condition of your
employment, you will be required to sign the Company’s standard Employee
Agreement (the “Employment Agreement”). A copy of the Agreement is enclosed with
this letter and must be signed and returned at the time you accept the offer.

 

  •   At-Will Status of Employment: This letter and your response are not meant
to, and do not, constitute a contract of employment for a specific term. Your
employment with the Company is at-will. This means that, if you accept this
offer, both you and the Company will retain the right to terminate your
employment at any time, with or without notice or cause.

 

  •   Withholding: All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.

 

  •   Miscellaneous: Our agreement consists of several employment-related
documents in addition to this letter, including the Employment Agreement, the
Severance Agreement and the Restricted Stock Agreement. In the event there is a
conflict of terms among this letter and the other of your employment-related
documents that together as a whole comprise your employment documents, the terms
of this offer letter shall be first in priority and the terms of the Severance
Agreement shall be second in priority, except with respect to severance and
change-of-control benefits where the terms of the Severance Agreement shall be
first in priority.

In accepting this offer, you give us assurance that you have not relied on any
agreements or representations, express or implied, with respect to your
employment, that are not set forth expressly in this letter or in the Severance
Agreement, the Employment Agreement or EnerNOC’s Restricted Stock Agreement.

Matt, we are excited about the prospect of your new position with our team
because we believe that your talents, experience and business judgment will
benefit the Company significantly. Please confirm your acceptance of this offer
by signing below and returning this letter to me no later than the close of
business on Thursday, June 6, 2013. At the time you sign and return it, this
letter will take effect as a binding agreement between you and the Company on
the basis set forth above. I will be happy to discuss this offer with you in
more detail should you have any questions.

 

Sincerely, LOGO [g708074ex10_1pg002b.jpg]

 

Timothy G. Healy, Chairman and Chief Executive Officer

 

Signed   LOGO [g708074ex10_1pg002cnew.jpg]  

 

Name  

Matthew J. Cushing

Date  

5/6/2013

 

LOGO [g708074ex10_1pg002d.jpg]     